Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Szypa, Reg. No. 70,374 on 12/23/2021.

The application has been amended as follows: 

In the Claims
In claim 1, line 10, in front of “sun gear”, “the” has been changed to -- a --.
The above changed was made to avoid an indefiniteness issue for the claim. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The instant application is deemed to be directed to a non-obvious improvement over the combination of inventions patented to Bordoni et al. (2018/0073384), Mackin (2017/0190441) and Mastro et al. (2017/0122330). The improvements are the first tower shaft is engaged to drive the sun gear of the superposition gear system and an oil pump driven by the carrier and .
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Moniz et al. (7,997,085), Wotzak (9,657,646) and Gaines et al. (7,481,062) are cited to show different gas turbine engines with power takeoff shafts. 

Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.





								   

/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745